Citation Nr: 1819834	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-00 578	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and/or mood disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1993 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

This matter was previously before the Board in June 2014, when it was remanded to the agency of original jurisdiction (AOJ) for further development.  After taking further action, the AOJ confirmed and continued the prior denial and returned the case to the Board.

For the reasons set forth below, this matter is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has described several stressors he experienced while on patrol in Haiti, during his period of active duty service in 1995.  His Certificate of Release or Discharge from Active Duty, DD Form 214, reflects that he served on active duty from November 1993 to November 1996.  It also reflects that he served as an infantryman in the United States Army.

In June 2017, the Veteran submitted his Army Achievement Medal certificate as evidence of his participation in patrols conducted in Haiti.  The associated recommendation states, in pertinent part:

[The Veteran] has contributed greatly to the Battalion's success serving in several duty positions through numerous deployments to include . . . OPERATION UPHOLD DEMOCRACY in Haiti '95 . . . .

He also participated in numerous presence patrols, palace guard, and riot control missions during OPERATION UPHOLD DEMOCRACY.

The Boards finds the Veteran has presented competent and credible evidence of an active duty stressor.  The Veteran's statements appear to be consistent with duties and experiences one would anticipate when assigned to an infantry unit performing patrols and guard duties in Haiti in support of Army operations.

The Veteran's VA treatment records indicate a current diagnosis of anxiety and mood disorder.  Further, private medical treatment records note a diagnosis of PTSD during the appeal period.  

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the above factors, the Veteran has submitted competent evidence of a current disability, and evidence suggesting that that the disability may be associated with an event that occurred in service.  At present, without a current VA examination, the record lacks sufficient evidence to decide the Veteran's claim.
 
In this regard, the Board notes that VA recently updated references in its regulations to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  See 38 C.F.R. § 4.125(a).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board in January 2014, the amendments are not applicable.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a mental disorders examination, to be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

a.  After examining the Veteran and reviewing the record, to include the results of any testing deemed necessary, the examiner should indicate whether the Veteran has at any time met the DSM-IV diagnostic criteria for PTSD.

b.  If it is the examiner's opinion that the diagnostic criteria for PTSD have been met, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the diagnosis is related to a verified stressor and/or the Veteran's fear of hostile military or terrorist activity.

In so doing, the examiner should consider that the Veteran has presented competent and credible evidence of an active duty stressor in terms of his participation in numerous presence patrols, palace guard, and riot control missions during OPERATION UPHOLD DEMOCRACY in Haiti in 1995.

c.  If psychiatric disorders other than PTSD are diagnosed (or are found to have been present at any time pertinent to the present appeal), to include anxiety disorder and/or mood disorder, the examiner should provide an opinion, with respect to each such disorder, as to whether it is at least as likely as not that the disorder had its onset in, or is otherwise attributable to, service.

A complete medical rationale for all opinions expressed must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

